Title: The American Commissioners to the President of Congress, 22 September 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: President of Congress


Sir,
Passy Septr. 22. 1778.
This will be delivered to you by Mr. Jonathan Loring Austin, who was sent the last Year express to France with the News of the Convention of Saratoga. He has resided chiefly in this Kingdom from that time, and has been employed, in the Service of the Publick, a part of the Time; and his Behavior from first to last has given entire Satisfaction to us. We think it our Duty therefore to recommend him to Congress as a Gentleman of Merit, of Ability and Diligence in Business, zealously attached to the Cause of his Country, and of exemplary Prudence and Decency. We have the Honour to be with great Respect, Sir, Your most obedient and most humble Servants
B FranklinArthur LeeJohn Adams
The Hon. President Laurens.
 
Notation: Letter from B Franklin Ar. Lee John Adams Sept 22. 1778 respecting Jona. Loring Austin Read May 10 1779. Referred with Mr Austin’s memorial
